DETAILED ACTION

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. The claims are additionally not being entered due to applicant adding more new claims than cancelled claims in the response after final. Applicant’s arguments are addressed below. 
On pages 9-13, applicant argues that the references of Stone and Denti fail to teach the limitations of an overlapping textured zone and printed portion in addition to the printed portion comprising a P/C ratio of 3 or greater. Applicant argues these limitations are not met such that the references provide no way for the laminates to have an overlapping printed and textured zone as illustrated in figure 3 of the instant specification. Applicant further argues that the P/C ratio being a ratio of font height to center-to-center spacing is inventive and Stone only teaches center-to-center spacing for purposes of feel and not visibility. Additionally, the application of a colorant in Stone is based on a thickness rather than font height. Applicant further argues that Denti fails to teach the limitation regarding the P/C ratio as well such that there is no motivation to combine Stone with Denti in that the only link between the two is that they are both directed towards personal care articles and Denti fails to teach articles with a  microtexture. 
With regards to applicant’s arguments concerning the limitation of “a portion of the textured zone and the printed portion overlap,” the examiner notes that the claim doesn’t preclude there being a complete overlap between the textured zone and the printed portion, only that a portion of the textured zone overlaps with the printed portion. The area other than “the portion” may or may not overlap with the printed portion such that the claim doesn’t require an area between the two portions which doesn’t overlap, which is what applicant appears to be showing in the provided figure 3. As such, the claim may be interpreted as the entire textured zone overlaps with the printed portion OR only some of the textured zone overlaps with the printed portion. Therefore, this limitation is taught by Stone as illustrated in figure 27 such that one of ordinary skill in the art can indicate that the textured zone overlaps with a printed portion of a feminine hygiene pad (Col. 23, Lines 14-35). As such, the examiner contends that Stone teaches the limitation of “a portion of the textured zone and the printed portion overlap.”
With regards to the limitation of the P/C ratio, the examiner recognizes arguments made by the applicant that the microtexture center-to-center spacing being used for adequate tactile impressions and the application of the colorant may vary in thickness to provide varying visual effects. However, the ratio is dependent on the sizing of the colorant applied and the center-to-center spacing of the microtextured elements as stated in the previous office action on page 4. Stone teaches optimizing or adjusting various aspects of the elements forming the microtextured surface, including center-to-center spacing, area density and a thinning of the elements, in order to provide both improved tactile feel, as indicated by the applicant, in addition to improving the visual impression given from the laminates (See Col. 7, Lines 20-42; Col. 8, Lines 9-30). In particular, although the laminates of Stone are taught to improve the feel of the articles to the touch, they also aim to improve the visual effects that are given off to the user. “For example, if the precursor web of the present invention is a two layer web wherein the top layer and the bottom layer each comprise a different colorant and therefore exhibit a different color, thinning allows the color of the bottom layer to become more visible when view the top surface of the colored web (Col. 7, Lines 22-27).” This is further illustrated in figure 27 which illustrates a female hygiene pad which includes a print which is able to be seen through a microtexture in a similar manner to that of applicant’s invention. As such, one of ordinary skill in the art would have optimized the elements of the microtexture, including thinning, area density and center-to-center spacing in order to improve the tactile and visible impressions given off by the laminates. 
With respect to the combination of Stone in further view of Denti, the examiner notes that both inventions are directed towards the same field of endeavor, being disposable absorbent articles, as indicated by the applicant above. However, Stone appreciates the application of a colorant to the laminates by a variety of means including inkjet printing, flexography, lithography, screen printing, letter press, tampography and the like (Col. 4, Lines 4-10). Additionally, Denti teaches a variety of overlapping techniques including letterpress, flexography, inkjet printing and others (Pg. 7, Paragraph [0081]). Furthermore, Denti teaches the articles as being provided with indicators having a size which is perceptible to the user and theses indicators may be in the form of words indicating levels of absorbency (See Previous office action, Pages 3-4). As such, the examiner contends that it would have been obvious to one of ordinary skill in the art to apply the colorants of Stone, which are taught to be applied to a two layer structure while being able to be viewed from the top surface, such that they take the shape of words which indicate levels of absorbency as taught by Denti. The examiner further notes that now the combination of Stone in view of Denti teaches the optimization of the elements of the microtexture and the sizing of the colorant in order to provide the user with the means to read the indicators. As such, it would have been obvious to one of ordinary skill in the art to optimize these features, and resultingly achieve a P/C ratio of greater than 3, in order to improve the tactile feel of the laminates, improve the visual impressions given off by the laminates and to allow the users to easily see the indicators for the products they use. 
Ultimately, the examiner contends that each of the limitations of the laminate of claim 1 is taught by the combination of Stone in view of Denti as discussed above. Furthermore, the claims are not being entered such that applicant added additional claims (11: claims 21-31) without cancelling a corresponding number of claims (9: claims 12-20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783